DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16, 18-23,25-30,32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunttila to ( US 8520491 B2), In view of  Dai to (US20110007674) 
Regarding claims 13,20, 27, Lunttila teaches receiving, from a primary cell (Pcell), CSI configuration information for a plurality of cells; (col.2 line 59, discloses  The configuration of a DL/UL component carrier can be within a user equipment's (UE's) aggregation capability. As a consequence, activation/deactivation as well can be within UE capability. A newly configured component carrier can always be in a default state of "deactivated." {i.e., the UE processor configures the serving cells}) transmitting, to the Pcell, a CSI report for one of the plurality of cells in a subframe, wherein transmitting the CSI report for the one of the plurality of cells comprises: based different cells, among the plurality of cells, having a plurality of CSI reports with a same priority in the subframe: (col.4 lines 25-31 discloses a device can first check whether the PUCCH resources configured for transmission of the CSI reports are on a single, or alternatively on adjacent, PRBs. col3 lines 60-63 discloses rank indicators priority. In this option, a report containing RI is prioritized over CQI/PMI. In the case when the need to transmit them simultaneously occurs, CQI/PMI is dropped) Although, Lunitila , in col.1 line 64, fig.1, illustrates an example of an implementation for handling collisions between channel state information reports. In col 4 , line 36 , If the colliding reports do not meet the criteria, only the reports with highest priority are sent. The method can include preparing 215 the aggregated form. Col. 5 lines 30, The preparing 215 can include dropping 217 at least the channel state information report for at least one configuration based on a priority. As disclosed above, Lunttila teaches selecting, transmiting, dropping CSI reports to handle CSI collisions using different criteria, Lunttila does not explicitly disclose selecting a CSI report of a cell having a lowest cell index. However, this concept is well known, as disclosed by Dai. In the (Lunttila col.5 lines 30, The preparing 215 can include dropping 217 at least the channel state information report for at least one configuration based on a priority. Dai [0162] physical resource blocks {i.e., cells} in the uplink sub-frames are numbered {i.e., indexed} according to the principle that the first resource block has the priority, {i.e., the lowest or first cell index has the first priority; other CSIs are dropped. })

Therefore it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Lunttila include selecting, from among the plurality of CSI reports, a CSI report of a cell having a lowest cell index from among the different cells, as suggested by Dai. This modification would benefit the system to reliably utilize available network resource. 

Regarding claims 14,21,28 Lunttila teaches    wherein the plurality of cells includes a plurality of secondary cells (Scells) (col3, lines 34-36 discloses For the secondary component carriers (SCC) the UE can start to report CQI according to the RRC configuration).

Regarding claims 15,22,29 Lunttila teaches   wherein transmitting the CSI report for the one of the plurality of cells is performed by selecting a CSI report for the Pcell, based on that the CSI report for the Pcell is included in the plurality of CSI reports. (Lunttilacol.4, line.3, Option 5 gives priority to primary component carriers over secondary component carriers. In this option, CSI reports for PCC are prioritized over SCC. {i.e. it gives priority to primary cell carriers over secondary cell carriers}).
Regarding claims 16 ,23,30 Lunttila teaches wherein transmitting the CSI report for the one of the plurality of cells is performed by selecting CSI reports including a Rank Indicator (RI), based on that the CSI reports including the RI collides with CSI reports including information other than a RI. (Lunttila ,col.4 lines 25-31 discloses a device can first check whether the PUCCH resources configured for transmission of the CSI reports are on a single, or alternatively on adjacent, PRBs. col3 lines 60-63 discloses rank indicators priority. In this option, a report containing RI is prioritized over CQI/PMI. In the case when the need to transmit them simultaneously occurs, CQI/PMI is dropped).

Regarding claim 18,25,32 Lunttila teaches wherein the CSI configuration information includes periodic CSI report configurations for the plurality of cells(col.2 line 59, discloses  The configuration of a DL/UL component carrier can be within a user equipment's (UE's) aggregation capability. As a consequence, activation/deactivation as well can be within UE capability. A newly configured component carrier can always be in a default state of "deactivated." {i.e., the UE processor configures the serving cells})  .

Regarding claims 19,26 Lunttila teaches wherein each of the periodic CSI report configurations includes information on a reporting period. (Lunttila ,col.4 lines 25-31 discloses a device can first check whether the PUCCH resources configured for transmission of the CSI reports are on a single, or alternatively on adjacent, PRBs).

Claims 17,24,31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunttila to ( US 8520491 B2), In view of  Dai to (US20110007674) further in view of Chen to (US20100214937)

Regarding claims 17,24,31 Lunttila does not teach wherein transmitting the CSI report for the one of the plurality of cells is performed by selecting CSI reports including a wideband channel quality indicator (CQI), based on that the CSI reports including the wideband CQI collides with CSI reports including a subband CQI

However, Chen teaches wherein transmitting the CSI report for the one of the plurality of cells is performed by selecting CSI reports including a wideband channel quality indicator (CQI), based on that the CSI reports including the wideband CQI collides with CSI reports including a subband CQI(Chen, [0020] discloses In case of collision between RI and wideband CQI/PMI or subband CQI,  subband CQI is dropped) 

Therefore it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Lunttila include transmitting the CSI report for the one of the plurality of cells is performed by selecting CSI reports including a wideband channel quality indicator (CQI), based on that the CSI reports including the wideband CQI collides with CSI reports including a subband CQI, as suggested by Chen. This modification would benefit the system as a design choice. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461